Law Offices Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue, N.W., Suite 500 Washington, DC 20036 (202) 822-9611 Direct Dial - (202) 419-8403 January 16, 2014 VIA EDGAR SUBMISSION Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:Horizons ETF Trust File Nos. 333-192751 and 811-22918 Registration Statement on Form N-1A Dear Sir/Madam: Attached herewith is Pre-Effective Amendment No. 1 to the Registration Statement on Form N-1A (the “Pre-Effective Amendment”) for Horizons ETF Trust (the “Trust”). The Pre-Effective Amendment is being filed with the U.S. Securities and Exchange Commission (the “SEC”) via EDGAR pursuant to Rule 472 under the Securities Act of 1933, as amended. The Pre-Effective Amendment is being filed for the purposes of: (i) responding to comments received from the Staff of the SEC on the Trust’s initial Registration Statement on Form N-1A, which was filed with the SEC on December 10, 2013 and (ii) making certain other changes. Please direct questions and comments relating to this filing to me at the above number, or in my absence, to J. Stephen Feinour, Jr. at (215) 564-8521. Sincerely, /s/ Michael W. Mundt Michael W. Mundt, Esquire Admitted in Virginia
